IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 11, 2015

                   JOHN C. CRIM v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Wilson County
                     No. 08CR567     David Earl Durham, Judge




                 No. M2014-00948-CCA-R3-PC - Filed April 13, 2015


T HOMAS T. W OODALL, J., concurring in part and dissenting in part.

       I respectfully dissent from that portion of the majority’s opinion which affirms part
of the post-conviction court’s summary dismissal of the post-conviction petition. A colorable
claim was made in the pro se petition. The post-conviction court clearly erred by summarily
dismissing the petition. I conclude that upon remand under these circumstances the interests
of justice dictate that the entire pro se petition must be considered by the post-conviction
court. It may be that some of Petitioner’s claims have been waived or previously determined
- but that should be determined after a full hearing. This court should not sanction a rush to
judgment when a trial court has erred as in this case. Accordingly, I would respectfully
reverse the order of the post-conviction court without affirming any portion of it.


                                           _______________________________________
                                           THOMAS T. WOODALL, PRESIDING JUDGE